

113 SRES 213 ATS: Expressing support for the free and peaceful exercise of representative democracy in Venezuela, condemning violence and intimidation against the country’s political opposition, and calling for dialogue between all political actors in the country.
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 213IN THE SENATE OF THE UNITED STATESAugust 1, 2013Mr. Menendez (for himself, Mr. Rubio, Mr. Nelson, Mr. Kaine, Mr. Udall of New Mexico, Mr. McCain, Mr. Kirk, Mr. Graham, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsSeptember 30, 2013Reported by Mr. Menendez, with an amendment and an amendment to the preamble and an amendment to the titleStrike out all after the resolving clause and insert the part printed in italicStrike the preamble and insert the part printed in italicOctober 4, 2013Considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONExpressing support for the free and
		  peaceful exercise of representative democracy in Venezuela, condemning violence and intimidation against the country’s political opposition, and calling for dialogue between all political actors in the country.Whereas the Constitution of the Bolivarian Republic of Venezuela guarantees its citizens full political rights, including the right to freely associate for democratic political purposes, and the right to a secret ballot through regular free, universal, direct elections and referenda;Whereas the Preamble of the Charter of the Organization of American States affirms that “representative democracy is an indispensable condition for the stability, peace and development of the region,” and Article 1 of the Inter-American Democratic Charter recognizes that “the people of the Americas have a right to democracy and their governments have an obligation to promote and defend it”;Whereas the National Electoral Council (CNE) of Venezuela declared Nicolas Maduro to have been elected in Venezuela’s April 14, 2013, presidential election, with 50.6 percent of votes cast;Whereas the Senate of the Republic of Chile, the Christian Democratic Organization of the Americas, the Socialist International, the Union of Latin American parties, and other political organizations in the region issued declarations recognizing the alleged irregularities documented by the opposition in Venezuela and urged a complete audit of the election results;Whereas the Supreme Court of Venezuela refused to hear legal cases presented by the political opposition regarding alleged violations of electoral law, and the CNE denied the opposition’s request for a full and comprehensive audit of the election results that includes the review and comparison of voter registry log books, vote tallies produced by electronic voting machines, and the paper receipts printed by electronic voting machines;Whereas Venezuela’s Unified Democratic Platform (MUD) has formally requested the Inter-American Commission on Human Rights to conduct an impartial review of alleged violations of Venezuelans’ civic rights through electoral irregularities, voter intimidation, and other abuses in the April 2013 elections, and the Government of Venezuela subsequently announced its withdrawal from the Inter-American Court on Human Rights;Whereas in response to the political opposition’s decision not to recognize Nicolas Maduro as President, legislators from opposition parties in Venezuela were denied the right to speak and removed from key committees by the President of the National Assembly, were violently assaulted by members of the ruling United Socialist Party of Venezuela (PSUV), and increasingly face the prospect of politically-motivated criminal charges;Whereas the Congress of the Republic of Peru passed a resolution rejecting the use of violence against opposition parties in the Venezuelan National Assembly and expressing solidarity with those injured by the events of April 2013, and the Department of State responded to the violence against opposition legislators in Venezuela by declaring that “violence has no place in a representative and democratic system, and is particularly inappropriate in the National Assembly”;Whereas the Secretary General of the Organization of American States (OAS) repudiated the incident by stating that it “reflects, in a dramatic manner, the absence of a political dialogue that can bring tranquility to the citizens and to the members of the different public powers to resolve in a peaceful climate and with everybody’s participation the pending matters of the country”; andWhereas as a member of the Organization of American States and signatory to the Inter-American Democratic Charter, the Bolivarian Government of Venezuela has agreed to abide by the principles of constitutional, representative democracy, which include free and fair elections and adherence to its own constitution: Now, therefore, be itThat the Senate—(1)supports the people of Venezuela in their pursuit of the free exercise of representative democracy as guaranteed by the Constitution of the Bolivarian Republic of Venezuela;(2)deplores the undemocratic denial of the legitimate rights of opposition parliamentarians in Venezuela, the inexcusable violence perpetrated against opposition legislators inside chambers of the National Assembly, and the growing efforts to use politically-motivated criminal charges to intimidate the country’s political opposition;(3)commends legislators from other countries  in the Americas who have declared their opposition to alleged electoral irregularities and condemned the use of violence against opposition parliamentarians in Venezuela;(4)urges the Department of State to work in concert with other countries in the Americas to take meaningful steps to ensure the rule of law in Venezuela in accordance with the Inter-American Democratic Charter and to strengthen the ability of the Organization of American States to respond to the erosion of democratic norms and institutions in member states; and(5)calls for the United States to work with other countries in the hemisphere to actively encourage a process of dialogue between the Government of Venezuela and the political opposition through the good offices of the Organization of American States so that the voices of all Venezuelans can be taken into account through their country’s constitutional institutions and free and fair elections.